Citation Nr: 0942665	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to 
May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2008.  This matter was 
originally on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In January 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, the Board remanded this case for further 
development.  The Board determined that an effort should be 
made to secure medical records dated from 1973 pertaining to 
treatment for the Veteran's back and knees at the Muskogee 
VAMC.  Board noted that the Veteran testified in January 2008 
that he received treatment at the VAMC in Muskogee several 
times in the 1970s.  In June 2008, the AMC sent a request to 
the Muskogee VAMC for all available treatment records for the 
Veteran dating from January 1973 to December 1979.  In July 
2009, the AMC received a letter from the Muskogee VAMC that 
no records were found for the Veteran for the specified 
dates.

The claims file contains VA Forms 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, dated April 17, 1973 and September 20, 
1973 for initial admissions at VA hospital.  

While it is possible these additional service records may not 
be located, VA is required by regulation to make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, including service treatment 
records.  VA may only end these efforts if it is concluded 
the records sought do not exist or that further attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) and 
(c)(3) (2009).

The statement from the Muskogee VAMC, that no records were 
found for the Veteran for the specified dates does not equate 
to a statement that the records are unavailable or have been 
destroyed.  Because there was no subsequent follow-up with 
the Muskogee VAMC, it remains uncertain whether the AMC 
exhausted all attempts to locate these missing records and 
whether further attempts to obtain them would indeed be 
futile.  This includes attempts to obtain any information 
from all available sources and records repositories.  
Therefore, further follow-up on the matter is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  All VA outpatient treatment records 
pertaining to treatment for bilateral 
knee disability and lumbar spine 
disability from 1973 to 1979 from the 
Muskogee VAMC should be obtained and 
associated with the claims file.  

The VAMC should make a determination 
whether or not the records are 
unavailable or have been destroyed.  If 
unavailable, the VAMC should determine 
whether the records have been transferred 
to another facility such as a federal 
records storage facility; and if so, all 
necessary follow-up efforts must be made 
to obtain the records, until it is clear 
from the responses received that further 
requests would be futile.  If the records 
have been destroyed, the VAMC should 
provide a statement as to why and when 
the records were destroyed.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


